DETAILED ACTION
In response to remarks filed 08/17/2022
Status of Claims
Claims 18-37 are currently pending;
Claims 18, 22, 24, 26, and 32 are currently amended;
Claims 19-21, 23, 25, 27-31, and 33-37 were previously presented;
Claims 1-17 have been cancelled;
Claims 18-37 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin (WO 2017/120634) in view of Smart (US 5,141,365).
With regards to claim 18 and 24, Costin discloses a method for processing mine waste (title; paragraph 0006), the method comprising: receiving a mine waste including one or more heavy metals, a first heavy metal leachability, and a first sulfide concentration (paragraph 007-0014; “acid producing waste rock”), wherein the mine waste, when exposed to air or water, forms acid mine drainage that includes at least some of the one or more heavy metals (paragraph 0013; “allowing the water to leach through the heap… permitting natural oxidation ; collecting the resulting acid in a collection pond at the base of the waste rock heap); and treating the mine waste to produce a product having a pH less than 7.5 (paragraph 0067-0070; “As acidification proceeds and the pH in the immediate vicinity of the pyrite falls to less than 3…”), wherein the product is configured to fill a mine includes (i) a second heavy metal leachability less than the first heavy metal leachability, (ii) a second sulfide concentration less than the first sulfide concentration (abstract; “converting acid producing mine waste material to a more environmentally acceptable non-acid producing mine waste material”; figure 1), and (iii) the one or more heavy metals of the mine waste. Costin discloses the invention substantially as claimed. However, Costin does not explicitly teach wherein the product is configured to fill a mine. Costion discloses a method using mine waste material used for backfilling a mine (see abstract; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Costin to use the waste material as mine backfill as taught by Smart, since it would reduce the amount of waste material in landfills.
As to claim 19, Costin discloses wherein the mine waste has a first acidity and the product has a second acidity less than the first acidity (see abstract; “non-acid producing mine waste material”). 
As to claim 20, Costin discloses wherein treating the mine waste comprises reducing acid-generating properties of the mine waste (see abstract; “non-acid producing mine waste material”).
As to claims 21 and 36, Costin discloses the invention substantially as claimed. However, Costin is silent about wherein the mine waste has a first material strength and the product has a second material strength higher than the first material strength. Smart discloses utilizing processed mine waste material including water, cement and other additives to form a second material of higher strength (col. 2, lines 27-67). It would have been obvious to one of ordinary skill in the art to modify the mine waste of Costin to have higher strength as taught by Smart, since it would provide a desired strength depending on the use of the backfill. 
As to claim 22, 25 and 37, Smart further discloses wherein the product is a mine fill and further comprising backfilling at least a portion of a mine with the product with an increase strength (abstract; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Costin to use the waste material as mine backfill as taught by Smart, since it would reduce the amount of waste material in landfills. 
As to claim 23, Costin discloses wherein the product, when exposed to an acidic fluid, does not leach the one or more heavy metals (see abstract; “non-acid producing mine waste material”).
With regards to claims 26 and 32-33, Costin discloses a method for processing mine waste, comprising: processing mine waste including heavy metals to decrease a sulfide concentration of the mine waste, and produce a product comprising a pH less than 7.5 (paragraph 0067-0070; “As acidification proceeds and the pH in the immediate vicinity of the pyrite falls to less than 3…”) and the heavy metals of the mine waste (abstract; “converting acid producing mine waste material to a more environmentally acceptable non-acid producing mine waste material”; figure 1). Costin discloses the invention substantially as claimed. However, Costin is silent about backfilling at least a portion of a mine with the product. Smart discloses utilizing processed mine waste material for backfilling at least a portion of a mine (abstract; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Costin to use the waste material as mine backfill as taught by Smart, since it would reduce the amount of waste material in landfills.
As to claim 27, Costin discloses wherein the mine waste has a first heavy metal leachability and a first sulfide concentration, and wherein the product has a second heavy metal leachability less than the first heavy metal leachability and a second sulfide concentration less than the first sulfide concentration (see abstract; figure 1). 
As to claim 28, Costin discloses wherein processing the mine waste comprises treating sulfides of the mine waste to form one or more stable minerals (paragraph 0037-0038).
As to claim 29, Costin discloses wherein the product, when exposed to water or oxygen, does not form acid mine drainage (abstract; “non-acidic producing waste material”).
As to claim 30, Costin discloses wherein the product includes one or more heavy metals and, when exposed to water or oxygen, the product inhibits the leachability of the heavy metals (paragraph 0023 and 0037).
As to claim 31, Costin discloses wherein processing the mine waste comprises reducing an acidity of the mine waste (abstract; “non-acidic producing waste material”).
As to claim 34, Costin discloses wherein the mine waste is a material that was generated by operations in the mine (paragraph 003). 
As to claim 35, Costin discloses further comprising, prior to processing the mine waste, conditioning the mine waste by screening, crushing and/or washing the mine waste (paragraph 0020-0022).
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-37 have been considered but are moot because new grounds of rejection necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678